DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33, 36, 41, 42, 44-46 and 50-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldham (US 2002/0016617).
Oldham discloses a high voltage waveform generator comprising:
(1) regarding Claim 29:
	a digital pulser ([0007]) that produces: a first pulse burst comprising a first plurality of high voltage pulses having an amplitude greater than 500 V ([0022]-adjustable), each pulse of the first plurality of pulses having a pulse width ([0007], [00012], [0022]), the first pulse burst having a first burst period, the first pulse 
(2) regarding Claim 30:
	wherein either or both the first pulse and the second pulse has an amplitude greater than 500 V ([0022]-adjustable).
(3) regarding Claim 31:
	wherein the second pulse burst has an amplitude that is different than the amplitude of the first pulse burst ([0022]-adjustable).
(4) regarding Claim 32:

(5) regarding Claim 33:
	wherein the voltage of the first pulse is different than the voltage of the second pulse ([0022]-adjustable).
(6) regarding Claim 36:
	wherein the first burst period and/or the second burst period is less than about 50 ms ([0022]-adjustable).
(7) regarding Claim 41:
	wherein either or both the first plurality of pulses and/or the second plurality of pulses have a frequency greater than about 50 kHz ([0022]-adjustable).
(8) regarding Claim 42:
	wherein at least one pulse of the first plurality of pulses has a pulse width and/or at least one pulse of the second plurality of pulses has a pulse width less than 500 ns ([0022]-adjustable).
(9) regarding Claim 44:
	wherein the peak output power is greater than 10 kW ([0022]-adjustable).
(10) regarding Claim 45:
	wherein the load is substantially capacitive in nature (tissue).
(11) For method claims 46 and 50-52, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would 
(12) regarding Claim 53:
digital pulser having one or more solid state switches ([0007], [0048]), the digital pulser configured to produce a pulse burst having a burst period ([0007], [00012], [0022], [0036]), the pulse burst comprising a plurality of pulses having different pulse widths ([0022]-adjustable); and a load electrically coupled with the digital pulser ([0007], [00012], [0022], [0036]), the voltage across the load having an output pulse with a pulse width substantially equal to the burst period and the voltage across the load varying in a manner that is substantially proportional with the pulse widths of the plurality of pulses ([0007], [00012], [0022], [0036]).
(13) regarding Claim 54:
wherein at least a subset of the plurality of pulses have pulse widths with increasingly larger pulse widths and the absolute value of the voltage across the load increases ([0007], [00012], [0022]).
(14) regarding Claim 55:
wherein at least a subset of the plurality of pulses have pulse widths with decreasingly smaller pulse widths and the absolute value of the voltage across the load decreases ([0007], [00012], [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldham (US 2002/0016617) in view of Coenen et al. (US 2016/0269195).
(1) regarding Claim 34:
	Oldham discloses all of the subject matter above.  However Oldham does not disclose the pull-up resistor.
	Coenen, in the same field of endeavor, discloses:
	further comprising a pulldown resistor either electrically or inductively coupled with the digital pulser ([0117]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Coenen into the system of Oldham in order to improve waveform adjustment capabilities.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldham (US 2002/0016617) in view of Mo (US 2006/0187607).
(1) regarding Claim 35:
	Oldham discloses all of the subject matter above.  However Oldham does not disclose a transistor.

		wherein the digital pulser further comprises a transformer ([0023], [0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Mo into the system of Oldham in order to improve boosting of the pulses.
Allowable Subject Matter
Claims 37-40, 43, 47-49 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 37, 47, 48, 49 and 56 require a plasma chamber.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844